Case 1:14-cr-00230-AJT Document 351 Filed 02/11/20 Page 1 of 13 PageID# 3377



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division


UNITED STATES OF AMERICA                         )
                                                 )
v.                                               )       Criminal No. 1:14CR230
                                                 )
FARHIA HASSAN                                    )
                                                 )
                 Defendant.                      )




                      DEFENDANT’S REPLY ON MOTION TO DISMISS
                       INDICTMENT FOR LACK OF JURISDICTION

          The indictment in this case describes communications among women, some of whom reside

within the United States and others who do not, and donations made by Ms. Hassan from her home

in the Netherlands to one or more recipients in Somalia. It also alleges that fifteen women, including

two individuals in the United States, expressed support for al-Shabaab and discussed their individual

donations in an online chat room. Even accepting the governments allegations as true – even if Ms.

Hassan talked to someone in the United States about making this payment from one foreign country

to another foreign country ––2339B does not, and cannot, apply to Ms. Hassan’s conduct.

          The alleged conduct is not a crime based on the statutory language itself and the

presumption against extraterritoriality. Furthermore, Congress, consistent with the Due Process

Clause, could not make it a crime. The indictment must be dismissed.

                                             ARGUMENT

     I.      Due process demands a “sufficient nexus” between the defendant and the United
             States

          The government concedes that due process imposes constraints on the application of US

law. See Gov Resp., ECF No. 347 at 4. The Due Process Clause requires a “sufficient nexus” between
Case 1:14-cr-00230-AJT Document 351 Filed 02/11/20 Page 2 of 13 PageID# 3378



the defendant and the United States. See United States v. Brehm, 691 F.3d 547, 552 (4th Cir. 2012)

(“…enforcement in a particular instance must comport with due process.”); United States v. Ibarguen-

Mosquera, 634 F.3d 1370, 1378-79 (11th Cir. 2011); United States v. Davis, 905 F.2d 245, 248-49 (9th

Cir. 1990)(explaining that due process requires a showing of “sufficient nexus between the

defendant and the United States, so that . . . application [of the law] would not be arbitrary or

fundamentally unfair.”); see also United States v. Shahani Jahromi, 286 F. Supp. 2d 723, 727 (E.D. Va.

2003) (Ellis, J.) (explaining that even if Congress intended for the statute to have extraterritorial

reach, that extension must nevertheless comport with the due process requirement establishing a

sufficient nexus between the defendant and the United States).

          In this case, the government argues that Ms. Hassan’s alleged conduct comports with due

process because her conduct fits the extraterritoriality provisions in 2339B. See Gov. Resp., ECF No.

347 at 1-3, 5-6. This argument confuses the statutory cart with the constitutional horse. Simply

reciting the extraterritoriality provisions of the statute and then applying them to the alleged conduct

fails to address the constitutional question. Specifically, the inquiry is not whether the government

can squeeze the facts to fit the extraterritoriality provisions, it’s whether doing so violates due

process and the presumption against extraterritoriality.

    II.      The presumption is against extraterritoriality – even if the defendant had some
             contact with the United States.

          2339B must be construed in light of a presumption is against extraterritoriality. When “a

statute provides for some extraterritorial application, the presumption against extraterritoriality

operates to limit that provision to its terms.” RJR Nabisco, Inc. v. European Community, 136 S. Ct.

2090, 2010 (2016). As such, the extraterritoriality provisions in 2339B must be construed narrowly

rather than expansively. Cf. Reyes-Gaona v. North Carolina Growers Assoc., Inc., 250 F.3d 861, 865 (4th

Cir. 2001) (refusing to extend the ADEA to foreign nationals because “Congress explicitly gave the

ADEA extra-territorial application with respect to certain U.S. citizens while simultaneously

                                                    2
Case 1:14-cr-00230-AJT Document 351 Filed 02/11/20 Page 3 of 13 PageID# 3379



declining to extend coverage to foreign nationals like Reyes-Gaona”); Kiobel v. Royal Dutch Petro. Co.,

569 U.S. 108, 116 (2013).

           Moreover, the Supreme Court has twice explained that the presumption requires

enforcement even when the conduct at issue involves some connection with the United States,

because “the presumption against extraterritorial application would be a craven watchdog indeed if it

retreated to its kennel whenever some domestic activity is involved in the case.” Kiobel v. Royal Dutch

Petro. Co., 569 U.S. at 126 (2013)(citing Morrison v. Nat'l Austl. Bank Ltd., 561 U.S. 247

(2010)(emphasis in original)).1

    III.      Because Ms. Hassan is a foreign national abroad whose conduct occurred
              entirely overseas, her conduct is not prohibited under 2339B, and making it
              criminal would violate Due Process.

              a. Jurisdiction over an offense that “occurs in or affects interstate or foreign commerce,” as provided in
                 2339B(d)(1)(E), does not encompass commerce that occurs wholly outside the United States between
                 foreign countries.

           The constitutional authority for the exercise of jurisdiction over “foreign commerce”

presupposes a connection between that commerce and the United States. While the statute provides

for jurisdiction over an offense that occurs “in or affects interstate or foreign commerce,” the

Supreme Court has “emphatically rejected reliance on such language, holding that ‘even statutes …

that expressly refer to ‘foreign commerce’ do not apply abroad.’” See RJR Nabisco, 136 S. Ct. at 2110

(emphasis in original); Morrison, 561 U.S. at 262-63 (same).2 In other words, “Congress cannot



1
  The Court in Kiobel and Morrison also expressed concern that expanding extraterritorial jurisdiction
would generate potential conflicts with the laws of other countries in which the essential acts
occurred, and for which the statute did not account. See Kiobel, 133 S. Ct. at 1664 (the presumption
against extraterritoriality “serves to protect against unintended clashes between our laws and those
of other nations which could result in international discord”). That presents a problem here as well
as Ms. Hassan is alleged to have donated money to a group that was not designated an FTO in her
own country.
2
  See also NewMarket, 2011 WL 1988073, at *4 (“[T]he Supreme Court stressed that ‘[t]he general
reference to foreign commerce in the definition of ‘interstate commerce’ does not defeat the
presumption against extraterritoriality.’”).

                                                           3
Case 1:14-cr-00230-AJT Document 351 Filed 02/11/20 Page 4 of 13 PageID# 3380



regulate commerce ‘among’ foreign nations because other nations do not submit their sovereignty to

our regulatory powers.” United States v. Bollinger, 798 F.3d 201, 214 (4th Cir. 2015). As such, the

exercise of jurisdiction over matters that are in or affect “foreign commerce” is premised upon a

transaction that occurs “’with foreign Nations’---[and therefore] requires a nexus between the

United States and a foreign country.” Id.

        In this case, the government argues that since Ms. Hassan’s alleged financial transactions

“are commerce” her conduct satisfies the requirements of 2339B(b)(1)(E). Gov. Resp., ECF No. 347

at 3. These financial transactions, however, are alleged to have occurred between the Netherlands

and Somalia between people with no connection to the United States. Therefore, they are

“commerce among foreign nations” over which the United States possesses no regulatory powers.

Id.3.

            b. The object of the conspiracy is not a crime. Therefore, the indictment fails to allege an “offense”
               under 2339B at all.

        Because sending money from one foreign country to another foreign country is not a crime

in the United States, the object of the alleged conspiracy is not a crime, and the indictment cannot

stand. To prove conspiracy to provide material support to a terrorist organization, the government

must establish: (1) an agreement between two or more persons; (2) to knowingly provide material

support or resources to a foreign terrorist organization; (3) subject to the jurisdiction of the United

States. United States v. Khan, 309 F. Supp. 2d 789, 821 (E.D. Va. 2004); United States v. Naidu, 465

Fed. Appx. 264, 265 (4th Cir. 2012). There is no conspiracy, however, if the acts agreed upon,

“though consummated, would not be criminal.” Ventimiglia v. United States, 242 F.2d 620 (4th Cir.



3
 The one incident in which Ms. Hassan allegedly solicitated funds from two women in the
Netherlands is even more removed. See Superseding Indictment, ECF No. 340 at 4-5. Given that the
case law is clear – that Congress cannot regulate financial transactions between foreign countries – it
would be inconceivable that Congress be able to regulate financial transactions that occurred within a
foreign country.

                                                          4
Case 1:14-cr-00230-AJT Document 351 Filed 02/11/20 Page 5 of 13 PageID# 3381



1957); see also United States v. Baker, 61 F.3d 317, 325 (5th Cir. 1995) (“Where the government fails to

prove that the object of the conspiracy was unlawful, the conviction for conspiracy must be

reversed.”); United States v. Aloi, 511 F.2d 585, 592 (2d Cir. 1975) (“A conspiracy to be criminal must,

of necessity, encompass a crime.”).

        Here, the underlying substantive offense (money traveling from the Netherlands to Somalia)

lacks any connection at all to the United States. As explained above, it is not subject to the

jurisdiction of the United States. See United States v. Bollinger, 798 F.3d at 214 (“Congress cannot

regulate commerce ‘among’ foreign nations...”). Therefore, the underlying substantive offense – the

object of the conspiracy – is not a violation of United States law. This means that the indictment

alleges Ms. Hassan, a foreign national abroad, agreed to do something that is not illegal, and

therefore has not alleged a crime under at all. This alone dooms the government’s indictment and

extinguishes any argument under 2339B(d)(1)(D), that Ms. Hassan’s “offense” occurred “in part in

the United States,” or under Section 2339B(d)(2), “There is extraterritorial Federal jurisdiction over

an offense under this section.” 4 Since U.S. material support laws do not apply to wholly

extraterritorial material support provided by non-citizens to non-citizens that do not involve the

United States, any agreement by a non-U.S. citizen or resident to provide that support cannot be a




4
  To the extent the government fleetingly relies only on this one broad sentence in Section
2339B(d)(2) to establish jurisdiction see Gov. Resp. ECF No. 347 at 2, this provision would be both
facially unconstitutional, and unconstitutional as applied, as it allows unfettered prosecution of a
defendant doing anything anywhere in the world in violation of due process described in detail in
this motion and reply. Furthermore, it would cause subsections (A)-(F) in 2339B(d)(1) to be
superfluous, which violates the “cardinal principle of statutory construction” Williams v. Taylor, 529
U.S. 362, 404 (2000), that the court “give effect, if possible, to every clause and word of a statute.”
Duncan v. Walker, 533 U.S. 167, 174; see also Morrison, 561 U.S. at 265(“[the statute’s] explicit
provision for a specific extraterritorial application would be quite superfluous if the rest of the [] Act
already applied to transactions on foreign exchanges….Even if that were not true, when a statute
provides for some extraterritorial application, the presumption against extraterritoriality operates to
limit that provision to its terms.”).

                                                    5
Case 1:14-cr-00230-AJT Document 351 Filed 02/11/20 Page 6 of 13 PageID# 3382



crime. Therefore, Ms. Hassan could not have committed an “offense” under 2339B at all, under any

provision.

             c.   Section 2339B(d)(1)(F) is not so broad as to expand the extraterritorial reach of the underlying
                  statute for which the US would not otherwise have jurisdiction under both the due process clause as
                  well as under the statute itself.

        Attempting to tether Ms. Hassan to U.S. law by alleging she conspired with someone in the

United States fails, not only because the object of the conspiracy is not a crime, but also because

case law expressly prohibits using ancillary doctrines such as conspiracy or aiding and abetting to

criminalize conduct that would otherwise be out of the government’s reach.

        The extraterritoriality of a conspiracy charge extends only so far as the substantive offense

that is the object of the conspiracy. See United States v. Ballestas, 795 F.3d 138, 144 (D.C. Cir. 2015).

“The statutory bases for charging conspiracy may be applied extraterritorially” only “where the

underlying substantive statutes reach extraterritorial offenses.” See United States v. Mohammad-Omar,

323 F. App’x 259, 261 n.2 (4th Cir. 2009). Thus, whether a 2339B conspiracy charge is “indictable,”

see RJR Nabisco, 136 S. Ct. at 2102, depends on whether the object of the conspiracy falls within that

extraterritorial reach of the statute. See Mohammad-Omar, 323 F. App’x at 261 n.2; United States v. Ali,

718 F.3d 929, 939 (D.C. Cir. 2013) (“Generally, the extraterritorial reach of an ancillary offense like

aiding and abetting or conspiracy is coterminous with that of the underlying criminal statute.”).

        In United States v. Yakou, 428 F.3d 241, 252 (D.C. Cir. 2005), the D.C. Circuit explained that

for cases relating to extraterritorial conduct, ancillary doctrines such as conspiracy or aiding and

abetting are “not so broad as to expand the extraterritorial reach of the underlying statute.” The

court reiterated that “Congress legislates against the backdrop of the presumption against

extraterritoriality … and absent an indication from Congress to the contrary, the crime of aiding and

abetting ‘confer[s] extraterritorial jurisdiction to the same extent as the offense [ ] that underlie[s it].”

Id. Thus, the court determined that foreign nationals could not be prosecuted as aiders and abettors



                                                          6
Case 1:14-cr-00230-AJT Document 351 Filed 02/11/20 Page 7 of 13 PageID# 3383



under a statute criminalizing activities by “U.S. persons,” even though, ordinarily, a person can be

convicted of aiding and abetting “even it if would be impossible to convict the aider and abettor as a

principal.” Id. The court held that “[w]hile there is some tension between the presumption against

extraterritoriality and the principle that aiders and abettors need not be able to be convicted as

principals, the presumption against extraterritoriality, which recognizes courts’ limited foreign policy

expertise … should control.” Id. at 253.5

        In this case, extraterritorial jurisdiction extends only as far “as the [material support] offense

that underlies it.” Id. The underlying material support allegation is providing money from the

Netherlands to Somalia. As explained supra part (c), the U.S. lacks jurisdiction over money exchanged

from one foreign county to another. Therefore, the government cannot simply tack on a conspiracy

in an attempt to gain jurisdiction over an offense for which jurisdiction would otherwise lack.

        Not only is this limitation mandated by constitutional due process, but by examining the

extraterritorial provisions in Section 2399B(d)(1)(C) and (F) together, the statute itself implicitly

acknowledges this limitation. These subsections show that jurisdiction over a conspiracy offense is

premised both on the substantive object of the conspiracy constituting a violation of 2339B(a)

within the jurisdiction of the United States and jurisdiction over an “offender.” While the conspiracy

section, 2339B(d)(1)(F), provides for extraterritorial jurisdiction if an offender “conspires with any

person over whom jurisdiction exists under this paragraph to commit an offense under subsection




5
  This also conforms to the principle of constitutional avoidance which dictates that when “a statute
is susceptible of two constructions, by one of which grave and doubtful constitutional questions
arise and by the other of which such questions are avoided, [a court’s] duty is to adopt the latter.”
United States ex rel. Attorney General, v. Delaware & Hudson Co., 213 U.S. 366, 408 (1909). See also Jones v.
United States, 526 U.S. 227, 239-40 (1999). Accord Triestman v. United States, 124 F.3d 361, 377 (2d Cir.
1997); United States v. Al-Arian, 329 F. Supp.2d 1294, 1298 & n. 11(M.D. Fla. 2004) (relative to
§2339B); United States v. Khan, 309 F. Supp.2d at 822 (applying the same principle to “personnel” in
the context of §2339A).



                                                      7
Case 1:14-cr-00230-AJT Document 351 Filed 02/11/20 Page 8 of 13 PageID# 3384



(a),” the statute also provides specific provisions addressing jurisdiction over an “offender” in

2339B(d)(1)(C). Under that section, “if the conduct required for the offense occurs outside the

United States,” jurisdiction over the offender – who is not a national or lawful resident of the United

States – occurs only when “an offender is brought into or found in the United States.”

2339(d)(1)(C). As such, the statute implicitly acknowledges that jurisdiction does not extend to a

non-citizen abroad with respect to an offense predicated upon “conduct . . . [that] occurs outside the

United States.”6

    IV.      The Maritime Drug Law Enforcement Act cases are inapplicable.

          Drug smuggling in international waters occurs in a place where there is no jurisdiction. Thus,

through the MDLEA, and based on an understanding that the drugs were bound for the United

States, various countries have consented to allow the United States to exercise jurisdiction over

those international waters. See United States v. Cardales, 168 F.3d 548, 553 (1st Cir. 1999); Ballestas, 417

U.S. App. D.C. at 408. This is a far cry from Ms. Hassan’s situation – a foreign national allegedly

conspiring to donate funds to other foreign nationals in foreign countries engaged in domestic

insurgency.7




6
  In highlighting this statutory construction in 2339B(b)(1), Ms. Hassan does not concede that the
U.S. would have jurisdiction simply by her being “brought into” the United States, as due process
still requires a nexus that is lacking in her case and the object of the conspiracy is not a crime.
7
  It is also worth noting that no one is required to be on a boat floating in international waters,
whereas it is almost impossible for a land-dwelling human not to be in a country. As such, drug
smugglers at sea possess a different flavor of territorial purposefulness in their actions compared
with a person who simply exists. More importantly, given that drug couriers afloat are undoubtably
an extraordinarily small subset of the population, their prosecution is less vulnerable to the type of
arbitrary and unfair enforcement to which the jurisdictional nexus requirement of due process is
directed. See United States v. Jamal Yousef, 750 F.3d 254, 262 (2d Cir. 2014)( “Due Process requires
‘that a territorial nexus underlie the extraterritorial application of a criminal statute,’ in order to
‘protect[] criminal defendants from prosecutions that are arbitrary or fundamentally unfair.’”).

                                                     8
Case 1:14-cr-00230-AJT Document 351 Filed 02/11/20 Page 9 of 13 PageID# 3385



    V.      Both due process and the U.S.-Netherlands extradition treaty requires a sufficient
            nexus.

         The Dutch would likely take issue with the government’s assertion that the U.S.-Netherlands

bilateral extradition treaty is analogous to the MDLEA in that it “allows for application of our law

over its citizens” and thereby eviscerates the need for jurisdictional due process. Gov. Resp. at 4.8

Under no provision does the treaty permit unrestrained application of U.S. law to Dutch citizens.

         In fact, the Treaty specifically limits the nature and number of extraditable offense and

necessarily requires a sufficient nexus between the defendant and the United States. The only

offenses contemplated in the extradition treaty are those “which are punishable under the law of both

Contracting Parties.”9 Obviously, for conduct to be punishable under the law of the United States,

the United States must have jurisdiction. As discussed supra part I., the U.S. Constitution demands

that jurisdiction exists only when there is a sufficient nexus between the defendant and the United

States. Therefore, the extradition treaty necessarily includes the requirement of this nexus. It is

inherent in the agreement.

         Put another way:

                        Treaty          requires à       US offense + Dutch offense

                        US offense      requires à       jurisdiction

                      jurisdiction requires à “sufficient nexus”
                ________________________________________
                  •
                • • Treaty         requires à “sufficient nexus”




8
  Even if it did, a treaty cannot usurp the bounds of the U.S. Constitution. See Reid v. Covert, 354 U.S.
1, 17 (1957) (“It would be manifestly contrary to the objectives of those who created the
Constitution, as well as those who were responsible for the Bill of Rights -- let alone alien to our
entire constitutional history and tradition -- to construe Article VI as permitting the United States to
exercise power under an international agreement without observing constitutional prohibitions.”).
9
  See Bilateral Extradition Agreement between the United States of America and the Kingdom of the
Netherlands, Sept. 29, 2004, S. Treaty Doc. No. 109-14 at 5 (emphasis added).

                                                     9
Case 1:14-cr-00230-AJT Document 351 Filed 02/11/20 Page 10 of 13 PageID# 3386



     VI.       There is no universal jurisdiction for material support. U.S. law cannot proscribe
               wholly foreign support provided by non-U.S. persons to al-Shabaab that is not
               intended to harm the United States or U.S. citizens.

           “It is a basic premise of our legal system that, in general, ‘United States law governs

domestically but does not rule the world.’” RJR Nabisco, Inc. v. European Community, 136 S. Ct. 2090,

2100 (2016). “[T]he general and almost universal rule is that the character of an act as lawful or

unlawful must be determined wholly by the law of the country where the act is done. ….For another

jurisdiction, if it should happen to lay hold of the actor, to treat him according to its own notions

rather than those of the place where he did the acts, not only would be unjust, but would be an

interference with the authority of another sovereign, contrary to the comity of nations, which the

other state concerned justly might resent. Am. Banana Co. . v. United Fruit Co. ., 213 U.S. 347, 356

(1909).

           The United States has no jurisdiction to prosecute “extraterritorial conduct committed by

non-nationals” in the absence of a “jurisdictional nexus,” unless the offense is subject to universal

jurisdiction. United States v. Shibin, 722 F.3d 233, 239 (4th Cir. 2013).10 “[T]he scope of universal

jurisdiction remains exceedingly narrow,” United States v. Bellaizac-Hurtado, 700 F.3d 1245, 1259–60

(11th Cir. 2012) (Barkett, J., concurring), and does not include material support.

           Yet now the government asks this Court to propel “United States law [to] govern[].. the

world.’” RJR Nabisco, Inc., 136 S. Ct. at 2100. The government argues that the mere fact that al-

Shabaab is a designated FTO satisfies the inquiry into whether Ms. Hassan’s alleged conduct




10
  In fact, the U.S. has maintained a long-standing opposition to “universal” jurisdictional as proposed
by other nations and/or international criminal tribunals See, e.g., “Overview of the United States’
Opposition to the International Criminal Court,” Factsheet, Coalition for the International Criminal
Court, available at
<http://www.iccnow.org/documents/CICCFS_US_Opposition_to_ICC_11Dec06_final.pdf>;
Mark D. Kielsgard, War On the International Court, 8 N.Y. CITY L. REV. 1 (2005). See also Reid v.
Covert, 354 U.S. 1 (1957)

                                                      10
Case 1:14-cr-00230-AJT Document 351 Filed 02/11/20 Page 11 of 13 PageID# 3387



impacted United States’ interests. See ECF No. 347 at 5. But that argument would eliminate any

extraterritorial limit on the exercise of US criminal law around the world.11 The FTO designation

standing alone merely means that the United States government took an executive action with

respect to a particular group. It does not establish any relationship – or say anything at all – about

Ms. Hassan’s alleged conduct as it relates to the United States. There is absolutely no allegation at all

that the “aim of [her] activity [was] to cause harm inside the United States or to U.S. citizens or

interests.” See Al Kassar, 660 F.3d at 118. In fact, by the government’s own indictment, al-Shabaab

conducted an “insurgency in Somalia.” See Second Superseding Indictment, ECF No. 340 at 2.

        No nexus exists in this case because the defendant is a foreign national with no connection

to this country whose conduct occurred entirely overseas. The United States has no authority to

criminalize wholly foreign conduct of foreign nationals with no effect on the United States.

Accordingly, just as the government cannot criminalize small contributions of money made by

foreign nationals to al-Shabaab that occur without any financial connection to the United States, it

likewise cannot make criminal a conspiracy to engage in that substantive conduct.




11
   An amorphous argument that any support for al-Shabaab harms the United States is at best an
abstract political or theoretical connection that fails to establish the necessary conduct nexus. First,
the reasoning is entirely circular: because al-Shabaab is a U.S.-designated FTO, all aid to al-Shabaab
is directed at the U.S. because al-Shabaab a U.S.-designated FTO. It would mean that anyone
supporting al-Shabaab anywhere, and in any manner, is subject to U.S. prosecution. That is not true,
it does not describe either the material support statute or jurisdiction generally, and it would render
the statute unconstitutional.

                                                   11
Case 1:14-cr-00230-AJT Document 351 Filed 02/11/20 Page 12 of 13 PageID# 3388



                                          CONCLUSION

       The indictment in this case alleges conduct that neither satisfies the statutory basis for

jurisdiction as set forth in 2339B nor the Constitution’s requirements before domestic criminal

statutes can be applied extraterritorially. Accordingly, the indictment must be dismissed.



                                               Respectfully Submitted,
                                               FARHIA HASSAN
                                               By Counsel
                                               CARMICHAEL ELLIS & BROCK, PLLC
                                               ________/s/_____________
                                               Jessica N. Carmichael, Virginia Bar 78339
                                               Counsel for Defendant
                                               108 N. Alfred Street, 1st FL
                                               Alexandria, Virginia 22314
                                               (703) 684-7908
                                               jessica@carmichaellegal.com




                                                  12
Case 1:14-cr-00230-AJT Document 351 Filed 02/11/20 Page 13 of 13 PageID# 3389



                                  CERTIFICATE OF SERVICE

I hereby certify that on this 11th day of February, 2020, I filed the foregoing pleading through the
ECF system, which shall then send an electronic copy of this pleading to all parties in this action.




                                                       ________/s/_____________
                                                       Jessica N. Carmichael, Esq.




                                                  13
